Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made this 30th day of September, 2004, by and
between NAUGATUCK VALLEY FINANCIAL CORPORATION, a federally chartered
corporation (the “Company”), NAUGATUCK VALLEY SAVINGS AND LOAN, a federally
chartered savings bank (the “Bank”), and John C. Roman (the “Executive”).

 

WHEREAS, Executive serves in a position of substantial responsibility; and

 

WHEREAS, the Company and the Bank wish to assure the services of Executive for
the period provided in this Agreement; and

 

WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis for said period.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. Employment. Executive is employed as President and Chief Executive Officer of
the Company and the Bank. Executive shall perform all duties and shall have all
powers which are commonly incident to the offices of President and Chief
Executive Officer or which, consistent with those offices, are delegated to him
by the Board of Directors. During the term of this Agreement, Executive also
agrees to serve, if elected, as an officer and/or director of any subsidiary of
the Company and the Bank and in such capacity will carry out such duties and
responsibilities as are reasonably appropriate to that office.

 

2. Location and Facilities. Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company and the Bank, or at such other site or sites customary
for such offices.

 

3. Term.

 

  a. The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.



--------------------------------------------------------------------------------

  b. Commencing on the first year anniversary date of this Agreement, and
continuing on each anniversary thereafter, the disinterested members of the
boards of directors of the Bank and the Company may extend the Agreement an
additional year such that the remaining term of the Agreement shall be
thirty-six (36) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 19 of this
Agreement. The Board of Directors of the Bank (the “Board”) will review the
Agreement and Executive’s performance annually prior to each anniversary date
for purposes of determining whether to extend the Agreement and the rationale
and results thereof shall be included in the minutes of the Board’s meeting. The
Board shall give notice to Executive as soon as possible after such review as to
whether the Agreement is to be extended.

 

4. Base Compensation.

 

  a. The Company and the Bank agree to pay Executive a base salary at the rate
of $156,000 per year, payable in accordance with customary payroll practices.

 

  b. The Board shall review annually the rate of Executive’s base salary based
upon factors they deem relevant, and may maintain or increase his base salary,
provided that no such action shall reduce the rate of base salary below the rate
in effect on the Effective Date.

 

  c. In the absence of action by the Board, Executive shall continue to receive
his base salary at the annual rate specified on the Effective Date or, if
another rate has been established under the provisions of this Section 4, the
rate last properly established by action of the Board under the provisions of
this Section 4.

 

5. Bonuses. Executive shall be entitled to participate in discretionary bonuses
or other incentive compensation programs that the Company and the Bank may award
from time to time to senior management employees pursuant to bonus plans or
otherwise.

 

6. Benefit Plans. Executive shall be entitled to receive life insurance coverage
with a death benefit equal to three (3) times his base salary. Executive shall
also be entitled to participate in such medical, dental, pension, profit
sharing, retirement and stock-based compensation plans and other programs and
arrangements as may be approved from time to time by the Company and the Bank
for the benefit of their employees.

 

7. Vacation and Leave.

 

  a. Executive shall be entitled to vacations and other leave in accordance with
the Bank’s policy for senior executives, or otherwise as approved by the Board.

 

  b. In addition to paid vacations and other leave, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for

 

2



--------------------------------------------------------------------------------

such additional periods of time and for such valid and legitimate reasons as the
Board may, in its discretion, determine. Further, the Board may grant to
Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the Board in its discretion may
determine.

 

8. Expense Payments and Reimbursements. Executive shall be reimbursed for all
reasonable out-of-pocket business expenses that he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Company and the Bank.

 

9. Automobile Allowance. During the term of this Agreement, the Company or the
Bank shall provide Executive with a new automobile to be selected by Executive,
subject to approval by the Chairman of the Board. Executive shall have exclusive
use of the automobile for himself and his family. The Company or the Bank shall
annually include on Executive’s Form W-2 any amount of income attributable to
Executive’s personal use of the automobile. The Company or the Bank shall
maintain minimum liability insurance coverage on the automobile of $1,000,000
and shall have Executive named as additional insured on the automobile insurance
policy. Upon termination of Executive’s employment hereunder (other than a
termination for Cause, as defined in Section 11d. hereof), he shall have the
option of purchasing the vehicle from the Company or the Bank for an amount
equal to its fair market value. Executive agrees to maintain the vehicle in
accordance with any applicable warranty provisions, and the Company or the Bank
agrees to reimburse Executive for maintenance and upkeep, including gasoline,
subject to submission of such documentation as may be reasonably required by the
Company or the Bank.

 

10. Loyalty and Confidentiality.

 

  a. During the term of this Agreement, Executive: (i) shall devote all his
time, attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

 

  b. Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company and the Bank, or, solely as a passive,
minority investor, in any business.

 

  c. Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his

 

3



--------------------------------------------------------------------------------

employment. Executive further agrees that, unless required by law or
specifically permitted by the Board in writing, he will not disclose to any
person or entity, either during or subsequent to his employment, any of the
above-mentioned information which is not generally known to the public, nor
shall he employ such information in any way other than for the benefit of the
Company and the Bank.

 

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a. Death. Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to Executive through the last day of
the calendar month in which his death occurred.

 

  b. Retirement. This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  c. Disability.

 

  i. The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days). The Board shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate.

 

  ii. In the event of such Disability, Executive’s obligation to perform
services under this Agreement will terminate. The Bank will pay Executive, as
Disability pay, seventy-five percent (75%) of Executive’s annual base salary in
effect as of the date of his termination of employment due to Disability.
Disability payments will be made in equal installments on a monthly basis,
commencing on the first day of the month following the effective date of
Executive’s termination of employment for Disability and ending on the earlier
of: (A) the date he returns to full-time employment at the Bank in the same
capacity as he was employed prior to his termination for Disability; (B) his
death; or (C) upon his attainment of age 65. Disability payments shall be

 

4



--------------------------------------------------------------------------------

reduced by the amount of any short- or long-term disability benefits payable to
Executive under any other disability programs sponsored by the Company and the
Bank. In addition, during any period of Executive’s Disability, Executive and
his dependents shall, to the greatest extent possible, continue to be covered
under all benefit plans (including, without limitation, retirement plans and
medical, dental and life insurance plans) of the Company and the Bank, in which
Executive participated prior to his Disability on the same terms as if Executive
were actively employed by the Company and the Bank.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Company and the Bank, any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that, in the good faith opinion of the Board, Executive was guilty of
the conduct described above and specifying the particulars thereof.

 

5



--------------------------------------------------------------------------------

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.

 

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11a. through 11e., the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).

 

  ii. Subject to Section 12 of this Agreement, in the event of termination under
this Section 11(f), Executive shall be entitled to receive his base salary for
the remaining term of the Agreement paid in one lump sum within ten (10)
calendar days of such termination. Also, in such event, Executive shall, for the
remaining term of the Agreement, receive the benefits he would have received
during the remaining term of the Agreement under any retirement programs
(whether tax-qualified or non-qualified) in which Executive participated prior
to his termination (with the amount of the benefits determined by reference to
the benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding his termination) and continue to
participate in any benefit plans of the Company and the Bank that provide health
(including medical and dental), life or disability insurance, or similar
coverage, upon terms no less favorable than the most favorable terms provided to
senior executives of the Company and the Bank during such period. In the event
that the Company and the Bank are unable to provide such coverage because
Executive is no longer an employee, the Company and the Bank shall provide
Executive with comparable coverage on an individual policy basis.

 

  iii. “Good Reason” shall exist if, without Executive’s express written
consent, the Company and the Bank materially breach any of their respective
obligations under this Agreement. Without limitation, such a material breach
shall be deemed to occur upon any of the following:

 

  (1) A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Company or the Bank;

 

6



--------------------------------------------------------------------------------

  (2) Assignment to Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

  (3) Failure of Executive to be nominated or renominated to the Boards of
Directors of the Company or the Bank;

 

  (4) A reduction in salary or benefits contrary to the terms of this Agreement,
or, following a Change in Control as defined in Section 12 of this Agreement,
any reduction in salary or material reduction in benefits below the amounts to
which Executive was entitled prior to the Change in Control;

 

  (5) Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;

 

  (6) A relocation of Executive’s principal business office by more than thirty
(30) miles from its current location; or

 

  (7) Liquidation or dissolution of the Company or the Bank.

 

  iv. Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Company or the Bank
as part of a good faith, overall reduction or elimination of such plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the same type or to the same
general extent as those offered under such plans are not available to other
officers of the Company and the Bank, or any company that controls either of
them, under a plan or plans in or under which Executive is not entitled to
participate subsequent to such reduction or elimination of benefits.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company and the Bank or Executive pursuant to Section 11f.:

 

  i. Executive’s obligations under Section 10c. of this Agreement will continue
in effect; and

 

  ii. During the period ending on the first anniversary of such termination,
Executive shall not serve as an officer, director or employee of any bank

 

7



--------------------------------------------------------------------------------

holding company, bank, savings Bank, savings and loan holding company, or
mortgage company (any of which is referred to herein as a “Financial
Institution”) which Financial Institution offers products or services competing
with those offered by the Bank from any office within fifty (50) miles from the
main office or any branch of the Bank and shall not interfere with the
relationship of the Company and the Bank and any of its employees, agents, or
representatives.

 

  12. Termination in Connection with a Change in Control.

 

  a. For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

  i. Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 

  ii. Acquisition of Significant Share Ownership: There is filed, or required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  iv. Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to

 

8



--------------------------------------------------------------------------------

the full stock holding company form of organization (including the elimination
of the mutual holding company) constitute a “Change in Control” for purposes of
this Agreement.

 

  b. Termination. If within the period ending three (3) years after a Change in
Control, (i) the Company and the Bank shall terminate Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to three (3) times Executive’s average Annual Compensation over the five (5)
most recently completed calendar years ending with the year immediately
preceding the effective date of the Change in Control. In determining
Executive’s average Annual Compensation, “Annual Compensation” shall include
base salary and any other taxable income, including, but not limited to, amounts
related to the granting, vesting or exercise of restricted stock or stock option
awards, commissions, bonuses (whether paid or accrued for the applicable
period), as well as, retirement benefits, director or committee fees and fringe
benefits paid or to be paid to Executive or paid for Executive’s benefit during
any such year, profit sharing, employee stock ownership plan and other
retirement contributions or benefits, including to any tax-qualified plan or
arrangement (whether or not taxable) made or accrued on behalf of Executive for
such year. The cash payment made under this Section 12b. shall be made in lieu
of any payment also required under Section 11f. of this Agreement because of a
termination in such period. Executive’s rights under Section 11f. are not
otherwise affected by this Section 12. Also, in such event, Executive shall, for
a thirty-six (36) month period following his termination of employment, receive
the benefits he would have received over such thirty-six (36) month period under
any retirement programs (whether tax-qualified or nonqualified) in which
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by Executive or accrued on his
behalf under such programs during the twelve (12) months preceding the Change in
Control) and continue to participate in any benefit plans of the Company and the
Bank that provide health (including medical and dental), life or disability
insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to senior executives of the Bank during such period. In
the event that the Company and the Bank are unable to provide such coverage
because Executive is no longer an employee, the Company and the Bank shall
provide Executive with comparable coverage under an individual policy.

 

  c. The provisions of Section 12 and Sections 14 through 25, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or three (3) years following a Change in
Control.

 

9



--------------------------------------------------------------------------------

  13. Indemnification and Liability Insurance.

 

  a. Indemnification. The Company and the Bank agree to indemnify Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorneys’ fees and the costs of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against Executive in his capacity as an Executive or director of the
Company and the Bank or any of their subsidiaries. Indemnification for expenses
shall not extend to matters for which Executive has been terminated for Cause.
Nothing contained herein shall be deemed to provide indemnification prohibited
by applicable law or regulation. Notwithstanding anything herein to the
contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 

  b. Insurance. During the period in which indemnification of Executive is
required under this Section, the Company and the Bank shall provide Executive
(and his heirs, executors, and administrators) with coverage under a directors’
and officers’ liability policy at the expense of the Company and the Bank, at
least equivalent to such coverage provided to directors and senior executives of
the Company and the Bank.

 

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
and the Bank shall reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Executive
in connection with successful enforcement by Executive of the obligations of the
Company and the Bank to Executive under this Agreement. Successful enforcement
shall mean the grant of an award of money or the requirement that the Company
and the Bank take some action specified by this Agreement: (i) as a result of
court order; or (ii) otherwise by the Company and the Bank following an initial
failure of the Company and the Bank to pay such money or take such action
promptly after written demand therefor from Executive stating the reason that
such money or action was due under this Agreement at or prior to the time of
such demand.

 

15. Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits which Executive has the right to receive from the
Company and the Bank, would constitute a “parachute payment” under Section 280G
of the Code, the payments and benefits pursuant to Section 12 shall be reduced
or revised, in the manner determined by Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
under Section 12 being

 

10



--------------------------------------------------------------------------------

non-deductible to the Company and the Bank pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code. The
determination of any reduction in the payments and benefits to be made pursuant
to Section 12 shall be based upon the opinion of the Company and the Bank’s
independent public accountants and paid for by the Company and the Bank. In the
event that the Company, the Bank and/or Executive do not agree with the opinion
of such counsel, (i) the Company and the Bank shall pay to Executive the maximum
amount of payments and benefits pursuant to Section 12, as selected by
Executive, which such opinion indicates there is a high probability do not
result in any of such payments and benefits being non-deductible to the Company
and the Bank and subject to the imposition of the excise tax imposed under
Section 4999 of the Code and (ii) the Company and the Bank may request, and
Executive shall have the right to demand that they request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 12 have
such consequences. Any such request for a ruling from the IRS shall be promptly
prepared and filed by the Company and the Bank, but in no event later than
thirty (30) days from the date of the opinion of counsel referred to above, and
shall be subject to Executive’s approval prior to filing, which shall not be
unreasonably withheld. The Company, the Bank and Executive agree to be bound by
any ruling received from the IRS and to make appropriate payments to each other
to reflect any such rulings, together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code. Nothing contained herein
shall result in a reduction of any payments or benefits to which Executive may
be entitled upon termination of employment other than pursuant to Section 12
hereof, or a reduction in the payments and benefits specified in Section 12
below zero.

 

16. Injunctive Relief. If there is a breach or threatened breach of Section 11g.
of this Agreement or the prohibitions upon disclosure contained in Section 10c.
of this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and that the Company and the Bank shall be entitled to injunctive
relief restraining Executive from such breach or threatened breach, but such
relief shall not be the exclusive remedy hereunder for such breach. The parties
hereto likewise agree that Executive, without limitation, shall be entitled to
injunctive relief to enforce the obligations of the Company and the Bank under
this Agreement.

 

17. Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor to the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.

 

  b. Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.

 

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

 

11



--------------------------------------------------------------------------------

19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.

 

20. No Plan Created by this Agreement. Executive, the Company and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

 

21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as otherwise
specifically provided in this Agreement.

 

22. Applicable Law. Except to the extent preempted by federal law, the laws of
the State of Connecticut shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.

 

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

24. Headings. Headings contained herein are for convenience of reference only.

 

25. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements as described in Sections 5 and 6.

 

26. Required Provisions. In the event any of the foregoing provisions of this
Section 26 are in conflict with the terms of this Agreement, this Section 26
shall prevail.

 

  a. The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after termination for Cause as defined in Section 11d. above.

 

12



--------------------------------------------------------------------------------

  b. If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended; and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.

 

  c. If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

  d. If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations of the Bank
under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

  e. All obligations of the Bank under this contract shall be terminated, except
to the extent it is determined that continuation of the contract is necessary
for the continued operation of the institution: (i) by the Director of the OTS
(or his designee), the FDIC or the Resolution Trust Corporation, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in Section 13(c) of the Federal Deposit Insurance
Act, 12 U.S.C. Section 1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.

 

  f. Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k)
and 12 C.F.R. Section 545.121 and any rules and regulations promulgated
thereunder.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

ATTEST:

  NAUGATUCK VALLEY FINANCIAL CORPORATION

/s/ Bernadette A. Mole

--------------------------------------------------------------------------------

  By:  

/s/ Ronald D. Lengyel

--------------------------------------------------------------------------------

Corporate Secretary

      For the Entire Board of Directors

ATTEST:

  NAUGATUCK VALLEY SAVINGS AND LOAN

/s/ Bernadette A. Mole

--------------------------------------------------------------------------------

  By:  

/s/ Ronald D. Lengyel

--------------------------------------------------------------------------------

Corporate Secretary

      For the Entire Board of Directors

WITNESS:

  EXECUTIVE

/s/ Bernadette A. Mole

--------------------------------------------------------------------------------

  By:  

/s/ John C. Roman

--------------------------------------------------------------------------------

Corporate Secretary

      John C. Roman

 

14